
	

113 S167 IS: Strategic Petroleum Supplies Act
U.S. Senate
2013-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 167
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2013
			Mr. Vitter (for himself,
			 Mr. Hoeven, Mr.
			 Crapo, and Mr. Thune)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To suspend sales of petroleum products from the Strategic
		  Petroleum Reserve until certain conditions are met.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Strategic Petroleum Supplies
			 Act.
		2.Limitation on
			 sales from the Strategic Petroleum Reserve
			(a)In
			 generalExcept as provided in subsection (b), the Administration
			 shall not authorize a sale of petroleum products from the Strategic Petroleum
			 Reserve established under part B of title I of the Energy Policy and
			 Conservation Act (42 U.S.C. 6231 et seq.) until the date on which all permits
			 necessary under Executive Order 13337 (3 U.S.C. 301 note; relating to issuance
			 of permits with respect to certain energy-related facilities and land
			 transportation crossings on the international boundaries of the United States)
			 for the Keystone XL pipeline project application filed on September 19, 2008
			 (including amendments) have been issued.
			(b)ExceptionSubsection
			 (a) shall not affect any obligations of the United States under the
			 international energy program.
			
